Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Examiner’s Amendment

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
 	Please amend claim 1, to remove one of the two periods that appear at the end of the claim. 
	 Two periods in the claim is deemed to be a clear typographic error and not intentionally used by the Applicant to cause an allowability issue with the application and for this reason no authorization from the Applicant is deemed necessary in favor of allowing the application.

Reasons for Allowance

Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a power control apparatus for a radio-frequency power amplifier comprising a power control module, a voltage detection module and voltage adjustment module as detailed in the claim, wherein the power control module is used to receive a first radio-frequency power signal and to attenuate the first radio-frequency power signal on the basis of the control voltage so as to output a second radio-frequency power signal to the radio-frequency power amplifier, and the radio-frequency power amplifier is used to amplify the second radio-frequency signal.

As to dependent claims 2-8 and 10, these claims are allowed because each of these claims depends from allowed independent claim 1.

A to independent claim 11, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a radio frequency transmission system comprising a radio-frequency signal generator used to transmit a radio-frequency power signal, a power control module used to receive the radio frequency power signal, a radio frequency power amplifier and a voltage adjustment module as detailed in the claim (claim 11). The closest reference McMorrow (US-2014/0152390-A1) disclosed a rf power signal (103) coming from an unshown rf signal generator, a power control module (200), a radio frequency power amplifier (102) and a voltage adjustment module (300) as claimed the instant claim (claim 11), However, in McMorrow, the rf power signal (103) is directly fed to the rf amplifier (103) and not to the power control module (200) which the instant claim requires. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852